 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   RODERICK WASHINGTON,                       Case No. 2:18-cv-06518-CBM (MAA)
12
                         Plaintiff,
                                                ORDER ACCEPTING FINDINGS
13          v.
                                                AND RECOMMENDATIONS OF
14   KAREN CORNSTOCK et al.,                    UNITED STATES MAGISTRATE
                                                JUDGE
15
                         Defendants.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file
18   herein, and the Report and Recommendation of United States Magistrate Judge.
19   Further, the time for filing objections has expired and no objections have been
20   made. The Court accepts the findings and recommendations of the Magistrate
21   Judge and adopts them as its own findings and conclusions.
22         IT IS THEREFORE ORDERED that this lawsuit be dismissed without
23   prejudice.
24   DATED:
25

26   SEPTEMBER 13, 2019                    ____________________________________
27
                                                 CONSUELO B. MARSHALL
                                            UNITED STATES DISTRICT JUDGE
28
